


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


Effective as of January 1, 2008


This Agreement is entered into and made effective as of January 1, 2008 (the
“Effective Date”) between Tanger Properties Limited Partnership (the “Company”)
and JOSEPH NEHMEN (the “Executive”).  The Company and the Executive are
sometimes referred to individually as a “Party” and collectively as the
“Parties”.


RECITALS


A.           The Company and the Executive have agreed upon the terms and
conditions of the Executive’s employment by the Company. Company and Executive
entered into an Employment Agreement dated January 1, 1995 which was amended and
restated as of January 1, 1999 and July 1, 2003 (the “Prior Agreement”).


B.           The Parties intend to set forth herein the entire agreement between
them with respect to Executive’s employment by the Company.  The Parties intend
to modify, amend and restate their Prior Agreement upon the terms and conditions
set forth herein.


Now therefore in consideration of the foregoing recitals and the promises
contained herein the Parties agree as follows:


1.           EMPLOYMENT AND DUTIES.


1.1           Employment.  During the Contract Term (as defined herein), the
Company will employ the Executive and the Executive shall serve the Company as a
full-time employee upon and subject to the terms and conditions of this
Agreement.  The Executive’s employment hereunder may be terminated before the
end of the Contract Term only as provided in Section 5 of this Agreement.


1.2           Position and Responsibilities.  Executive has been elected and is
currently serving as Senior Vice President of Operations.  During the
Executive’s employment hereunder, his  primary duties, functions,
responsibilities and authority will include overseeing the operations of the
Company’s retail facilities.  Further, Executive shall perform such other duties
as are assigned to him by the Chief Executive Officer, Chief Operating Officer
and/or the Board of Directors.


1.3           Time and Effort.  During the Contract Term, Executive shall be
employed on a full-time basis and shall devote his best efforts and
substantially all of his attention, business time and effort (excluding sick
leave, vacation provided for herein and reasonable time devoted to civic and
charitable activities) to the business and affairs of the Company.


 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing provisions of this Section, Executive may perform
consulting or employment services which do not materially interfere with the
performance of his duties as a full time employee of the Company as follows:


(a)           For a purchaser of any of the assets or capital stock of Merchants
Wholesalers of Missouri, Inc. (the company in which he was formerly a part owner
and with whom he was employed) in connection with the purchaser's conduct of a
business for the wholesale and retail sale of cigarettes, candy, tobacco and
similar items and so long as the purchaser is not engaged in activities which
are in competition with the business currently conducted by the Company; and


(b)           For Dolgin & Associates (a firm in which Executive owns an
interest) in connection with that firm's conduct of the business of providing
tax consultation and advice and so long as that firm  is not engaged in
activities which are in competition with the business currently conducted by the
Company.


2.           PERIOD OF EMPLOYMENT.


2.1           Initial Contract term.   The period of employment pursuant to this
Agreement shall begin on January 1, 2008 (the “Commencement Date”) and shall
extend through December 31, 2010 (the “Initial Contract Term”), unless earlier
terminated as provided in Section 5 or extended as provided in this Section
2.  The calendar year beginning January 1, 2008 and each calendar year
thereafter during the Contract Term is sometimes herein referred to as a
“Contract Year”.


2.2           Extended Contract Term.  On January 1, 2009 and on the first day
of January of each calendar year thereafter (an “Extension Date”), the Contract
Term shall be automatically extended by one year unless (i) Executive’s
employment has been earlier terminated as provided in Section 5 or (ii) the
Company gives written notice to Executive one hundred eighty (180) days prior to
the Extension Date that the Contract Term shall not be automatically
extended.   For purposes of illustration, if Executive’s employment has not been
terminated as provided in Section 5 and if the Company has not given written
notice to Executive at least 180 days prior to January 1, 2009 that the Contract
Term will not be extended, on January 1, 2009, the Contract Term will be
extended to and including December 31, 2011.


If the Contract Term is extended as provided herein, Executive’s employment may
be terminated (other than upon expiration) only as provided in Section 5.
References herein to the "Contract Term" shall refer to the Initial Contract
Term as extended pursuant to this Section 2.


3.           COMPENSATION.


3.1           Base Salary.  As compensation for Executive’s services performed
pursuant to this Agreement, Employer will pay Executive an “Annual Base Salary”
of $295,470 for
 
 
 

--------------------------------------------------------------------------------

 
the Contract Year beginning January 1, 2008  and, with respect to each Contract
Year thereafter an amount agreed upon by Executive and the Company but not less
than $295,470.  The Annual Base Salary shall be paid in equal installments in
arrears in accordance with Employer's regular pay schedule.


3.2           Bonus or Incentive Compensation.  As additional compensation for
services rendered, the Executive shall receive such bonus or bonuses as the
Company’s Board of Directors  may from time to time approve including without
limitation awards under the Company’s Incentive Award  Plan.  Such bonuses may
be payable in cash (a “Cash Bonus”) and/or in the form of equity based
compensation as allowed under the Company’s Incentive Award Plan.


4.           EMPLOYEE BENEFITS.


4.1           Executive Benefit Plans.  Executive shall participate in the
employee benefit plans (including group medical and dental plans, a group term
life insurance plan, a disability plan and a 401(k) Savings plan) generally
applicable to employees of the Company, as those plans may be in effect from
time to time.


4.2           Expenses.  The Company shall promptly reimburse the Executive for
all reasonable travel and other business expenses incurred by the Executive in
the performance of his duties to the Company hereunder.  Executive shall observe
and comply with the Company’s policies with respect to such reimbursements as in
effect from time to time.  At least monthly, Executive will submit such records
and paid bills supporting the amount of the expenses incurred and to be
reimbursed as the Company shall reasonably request or as shall be required by
applicable laws.


4.3           Vacation.  Executive shall have the number of days of paid
vacation during each calendar year that are provided to employees of the Company
with the same number of years of service as Executive has pursuant to the
Company’s vacation policy described in the Company’s employee handbook in effect
on the first day of that calendar year.


5.           TERMINATION OF EMPLOYMENT.


5.1           Termination Circumstances.  Executive's employment hereunder may
be terminated prior to the end of the Contract Term by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:


(a)           Death. Executive's employment hereunder shall terminate upon
his  death.


(b)           Disability. The Company may terminate Executive’s employment upon
his Disability.


(c)           Cause. The Company may terminate the Executive's employment
hereunder for Cause.
 
 
 
 

--------------------------------------------------------------------------------

 


(d)           Good Reason. Executive may terminate his employment for Good
Reason.


(e)           Without Cause.  The Company may terminate Executive’s employment
hereunder other than for Cause for any or no reason upon 30 days notice.


(f)           Resignation without Good Reason. The Executive may resign his
employment without Good Reason upon 90 days written notice to the Company.


Except as may otherwise be expressly provided in Section 7.1(a) or in any
written agreement between the Company and Executive with respect to the issuance
of awards under the Company’s Incentive Award Plan, upon termination of
Executive's employment, Executive shall be entitled to receive only the
compensation accrued but unpaid for the period of employment prior to the date
of such termination of employment and shall not be entitled to additional
compensation.


5.2           Notice of Termination. Any termination of the Executive's
employment hereunder by the Company or by the Executive (other than by reason of
the Executive's death) shall be communicated by a notice of termination to the
other party hereto. For purposes of this Agreement, a “notice of termination”
shall mean a written notice which (i) indicates the specific termination
provision in the Agreement relied upon, (ii) sets forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision indicated and (iii) specifies the
effective date of the termination.


6.           AGREEMENT NOT TO COMPETE.


6.1           Covenant Against Competition.  Executive agrees that during the
term of Executive's employment hereunder and (i) if Executive’s employment is
terminated by the Company for Cause or by Executive without Good Reason, for one
hundred eighty (180) days after the date of such termination or (ii) if
Executive receives the Severance Payment described in Section 7.1(a) if this
Agreement because of a termination of his employment by the Company without
Cause or by Executive for Good Reason, from the date of such termination through
the first anniversary of such termination date, Executive shall not, directly or
indirectly, as an employee, employer, shareholder, proprietor, partner,
principal, agent, consultant, advisor, director, officer, or in any other
capacity,


(1)           engage in activities involving the development or operation of a
manufacturers outlet shopping center which is located within a radius of fifty
(50) miles of a retail shopping facility which, within the 365 day period ending
on the date of the termination of Executive’s employment hereunder, was owned
(with an effective ownership interest of 50% or more), directly or indirectly,
by the Company or was operated by the Company;


(2)           engage in activities involving the development or operation of a
manufacturers outlet shopping center which is located within a radius of fifty
(50) miles of any site which, within the 365 day period ending on the date of
the termination of Executive’s employment hereunder, the Company or its
affiliate negotiated to acquire and/or lease for the development or operation of
a retail shopping facility;


 
 

--------------------------------------------------------------------------------

 
(3)           engage in activities involving the development or operation of any
other type of retail shopping facility which is located within a radius of five
(5) miles of, and competes directly for tenants with, a retail shopping facility
which, within the 365 day period ending on the date of the termination of
Executive’s employment hereunder, was (i) under development by the Company or
its affiliate; (ii) owned (with an effective ownership interest of 50% or more),
directly or indirectly, by the Company; or (iii) operated by the Company.


6.2           Disclosure of Information.  Executive acknowledges that in and as
a result of his employment hereunder, he may be making use of, acquiring and/or
adding to confidential information of a special and unique nature and value
relating to such matters as financial information, terms of leases, terms of
financing, financial condition of tenants and potential tenants, sales and
rental income of shopping centers and other specifics about Company's
development, financing, construction and operation of retail shopping
facilities. Executive covenants and agrees that he shall not, at any time during
or following the term of his employment, directly or indirectly, divulge or
disclose for any purpose whatsoever any such confidential information that has
been obtained by, or disclosed to, him as a result of his employment by Company.


6.3           Reasonableness of Restrictions.


(a)           Executive has carefully read and considered the foregoing
provision of this Section, and, having done so, agrees that the restrictions set
forth in this Section, including but not limited to the time period of
restriction set forth in the covenant against competition are fair and
reasonable and are reasonably required for the protection of the interests of
Company and its officers, directors and other employees.


(b)           In the event that, notwithstanding the foregoing, any of the
provisions of this Section shall be held invalid or unenforceable by a court of
competent jurisdiction, the remaining provisions thereof shall nevertheless
continue to be valid and enforceable as though the invalid or unenforceable
parts had not been included herein.  In the event that any provision of this
Section relating to the time period and/or the areas of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
or areas such court deems reasonable and enforceable, the time period and/or
areas of restriction deemed reasonable and enforceable by the court shall become
and thereafter be the maximum time period and/or areas.


6.4           Consideration.  Executive promises in this Section not to compete
with the Company and not to disclose information obtained during his employment
by the Company are made in consideration of the Company's agreement to pay the
compensation provided for herein for the period of employment provided
herein.  Such promises by Executive constitute the material inducement to
Company to employ Executive for the term and to pay the compensation provided
for in this Agreement and to make and to continue to make confidential
information developed by Company available to Executive.


 
 

--------------------------------------------------------------------------------

 
6.5           Company's Remedies.  Executive covenants and agrees that if he
shall violate any of his covenants or agreements contained in this Section, the
Company shall, in addition to any other rights and remedies available to it at
law or in equity, have the following rights and remedies against Executive:


(a)           The Company shall be relieved of any further obligation to
Executive under the terms of this agreement;


(b)           The Company shall be entitled to an accounting and repayment of
all profits, compensation, commissions, remunerations or other benefits that
Executive, directly or indirectly, has realized and/or may realize as a result
of, growing out of or in connection with, any such violation; and


(c)           Company shall be entitled to a permanent injunction to prevent or
restrain the breach or violation of the agreements contained herein by Executive
or by Executive's partners, agents, representatives, servants, employees and/or
any and all persons directly acting for or with Executive.


The foregoing rights and remedies of the Company shall be cumulative and the
election by the Company to exercise any one or more of them shall not preclude
the Company's exercise of any other rights described above or otherwise
available under applicable principals of law or equity.


7.           SEVERANCE BENEFITS.


7.1           Description of Benefits.


(a)           Termination without Cause or for Good Reason: If
Executive's  employment shall be terminated (i) by the Company other than for
Cause or (ii) by the Executive for Good Reason, subject to the limitation in
Section 7.2 hereof, the Company shall pay Executive an amount equal to three
hundred percent (300%) of  his Annual Base Salary.  Such amount shall be paid in
equal consecutive monthly or bi-weekly installments in accordance with the
Company’s regular pay schedule over a twelve (12) month period beginning on the
effective date of the termination of Executive’s employment.


(b)           Termination by Death or Disability.  Upon the termination of the
Executive's employment by reason of his death or Disability, the Company shall
pay to the Executive or to the personal representatives of his estate (i) within
thirty (30) days after the termination, a lump-sum amount equal to one hundred
percent (100%) of the Executive’s Annual Base Salary for the Contract Year in
which the termination occurs and (ii) on or before the day on which the
Executive’s Cash Bonus for the Contract Year in which the
 
 
 

--------------------------------------------------------------------------------

 
 
termination occurs would have been payable if the termination had not occurred,
an amount equal to the Cash Bonus the Executive would have received for that
Contract Year if the termination had not occurred multiplied by a fraction the
numerator of which is the number of days in that Contract Year before the date
of termination and the denominator of which is 365.  This subsection 9(b) shall
not limit the entitlement of the Executive, his estate or beneficiaries to any
disability or other benefits then available to the Executive under any life,
disability insurance or other benefit plan or policy which is maintained by the
Company for the Executive's benefit.


(c)           Termination for Cause or Without Good Reason.  If the Executive’s
employment is terminated by the Company for Cause or by the Executive without
Good Reason, the Executive shall be entitled to all Annual Base Salary and all
Benefits accrued through the date of termination.


(d)           Survival. Neither the termination of the Executive’s employment
hereunder nor the expiration of the Contract Term shall impair the rights or
obligations of any party hereto which shall have accrued hereunder prior to such
termination or expiration.


(e)           Mitigation of Damages. In the event of any termination of the
Executive's employment by the Company, the Executive shall not be required to
seek other employment to mitigate damages, and any income earned by the
Executive from other employment or self-employment shall not be offset against
any obligations of the Company to the Executive under this Agreement.


7.2           Limitation on Severance Benefits.


(a)           Notwithstanding any other provision of this Agreement, and except
as provided in paragraph 7.2(b) below, payments and benefits to which Executive
would otherwise be entitled under the provisions of this Agreement will be
reduced (or the Executive shall make reimbursement of amounts previously paid)
to the extent necessary to prevent the Executive from having any liability for
the federal excise tax levied on certain “excess parachute payments” under
section 4999 of the Internal Revenue Code as it exists as of the date of this
Agreement.


(b)           The Executive may determine the amount (if any) of reduction for
each payment or benefit that he would otherwise be entitled to receive.  The
extent to which the payments or benefits to the Executive are to be reduced
pursuant to paragraph 7.2(a) will be determined by the accounting firm servicing
the Company on the date that the Executive’s employment is terminated.  The
Company shall pay the cost of such determination.


(c)           If the final determination of any reduction in any benefit or
payment pursuant to this Section has not been made at the time that the
Executive is entitled to receive such benefit or payment, the Company shall pay
or provide an estimated amount based on a recommendation by the accounting firm
making the determination under subparagraph 10(b).  When the final determination
is made, the Company shall pay the Executive any additional amounts that may be
due or the Executive shall reimburse the Company for any estimated amounts paid
to the Executive that were in excess of the amount payable hereunder.


 
 

--------------------------------------------------------------------------------

 
8.           DEFINITIONS.


“Annual Base Salary” is defined in Section 3.


“Cash Bonus” is defined in Section 3.


“Cause”   For purposes of this Agreement, the Company shall have "Cause" to
terminate Executive's employment hereunder upon (i) a finding by the Board of
Trustees of the Company’s general partner, Tanger GP Trust that Executive has
materially harmed the Company through a material act of dishonesty in the
performance of his duties hereunder, (ii) his conviction of a felony involving
moral turpitude, fraud or embezzlement, or (iii) a finding by Tanger GP
Trust’s  Board of Trustees that Executive has willfully failed to perform his
material duties under this Agreement (other than a failure due to disability)
after written notice specifying the failure and a reasonable opportunity to cure
(it being understood that if his failure to perform is not of a type requiring a
single action to cure fully, that he may commence the cure promptly after such
written notice and thereafter diligently prosecute such cure to completion).


“Change of Control”  shall mean (A) the sale, lease, exchange or other transfer
(other than pursuant to internal reorganization) by the Company or Tanger
Factory Outlet Centers, Inc. (“TFOC”) of more than 50% of its assets to a single
purchaser or to a group of associated purchasers; (B) a merger, consolidation or
similar transaction in which TFOC or the Company does not survive as an
independent, publicly owned corporation or TFOC or an entity wholly owned by
TFOC ceases to be the sole general partner of the Company; or (C) the
acquisition of securities of TFOC or the Company in one or a related series of
transactions (other than pursuant to an internal reorganization) by a single
purchaser or a group of associated purchasers (other than Executive or any of
his lineal descendants, lineal ancestors or siblings) which results in their
ownership of twenty-five (25%) percent or more of the number of Common Shares of
TFOC (treating any Partnership Units or Preferred Shares acquired by such
purchaser or purchasers as if they had been converted to Common Shares) that
would be outstanding if all of the Partnership Units and Preferred Shares were
converted into Common Shares; (D) a merger involving TFOC if, immediately
following the merger, the holders of TFOC’s shares immediately prior to the
merger own less than fifty (50%) of the surviving company’s outstanding shares
having unlimited voting rights or less than fifty percent (50%) of the value of
all of the surviving company’s outstanding shares; or (E) a majority of the
members of the  Company’s Board of Directors are replaced during any twelve
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board  prior to the date of the appointment or
election.


“Contract Term” is defined in Section 2.


“Contract Year” is defined in Section 2.


“Disability”  shall mean the absence of Executive from Executive's duties to the
Company on a full-time basis for a total of 16 consecutive weeks during any 12
month period as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
and acceptable to Executive or Executive's legal representative (such agreement
as to acceptability not to be withheld unreasonably).


 
 

--------------------------------------------------------------------------------

 
“Good Reason”  The Executive shall have “Good Reason” to terminate his
employment hereunder if (i) the Company fails to make payment of amounts due to
Executive hereunder within thirty (30) days after Executive has made written
demand therefor upon Company; (ii) Company commits a material breach of its
obligations under this Agreement and fails to cure such breach after a thirty
(30) day written notice thereof; (iii) if, after a Change of Control, the
principal duties of Executive are required to be performed at a location other
than the Greensboro, North Carolina metropolitan area without his consent; (iv)
if Executive elects to terminate his employment by written notice to the Company
within the 180 day period following a Change of Control; (v) there is a material
adverse change in Executive’s job titles, duties, responsibilities, perquisites
granted hereunder or authority without his consent; and (vi) the Company’s
headquarters are relocated outside of the Greensboro, North Carolina
Metropolitan area without Executive’s consent.


9.           MISCELLANEOUS.


9.1           Binding on Successors.  This Agreement shall be binding upon and
inure to the benefit of the Partnership, the Company, the Executive and their
respective successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.


9.2           Governing Law.  This Agreement is being made and executed in and
is intended to be performed in the State of North Carolina, and shall be
governed, construed, interpreted and enforced in accordance with the substantive
laws of the State of North Carolina without any reference to principles of
conflicts or choice of law under which the law of any other jurisdiction would
apply.


9.3           Validity.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.


9.4           Notices. All notices, demands, requests or other communications
(collectively, “Notices”) required to be given or which may be given hereunder
shall be in writing and shall be sent by (a) certified or registered mail,
return receipt requested, postage prepaid, or (b) national overnight delivery
service, or (c) facsimile transmission (provided that the original shall be
simultaneously delivered by national overnight delivery service or personal
delivery), or (d) personal delivery, addressed as follows:
 
 
 

--------------------------------------------------------------------------------

 


If to Company, to:
Tanger Properties Limited Partnership
3200 Northline Avenue
Suite 360
Greensboro, NC 27408
Attention: ____________________
With a copy to:
______________________
______________________
______________________
If to Executive, to:
JOSEPH NEHMEN
402 Waycross Drive
Greensboro, NC 27410
With a copy to:
 

Any Notice so sent by certified or registered mail, national overnight delivery
service or personal delivery shall be deemed given on the date of receipt or
refusal by the intended recipient as indicated on the return receipt, or the
receipt of the national overnight delivery service or personal delivery
service.  Any Notice sent by facsimile transmission shall be deemed given when
received by the intended recipient as confirmed by the telecopier electronic
confirmation receipt.  A Notice may be given either by a party or by such
party’s attorney.  A Party may (i) change the address to which any Notice to
that Party hereunder is to be delivered or (ii) designate additional or
substituted parties to whom Notices hereunder to such Party should be sent with
any such change or designation to be effective five (5) Business Days after
delivery of notice thereof to the other Party in the manner herein provided.  As
used herein the term “Business Day” shall mean every day, other than Saturdays,
Sundays and any other day on which banks in the State in which the Center is
located are not generally open for the conduct of banking business during normal
business hours.


9.5           Entire Agreement.  The terms of this Agreement are intended by the
parties to be the final expression of their agreement with respect to the
employment of the Executive by the Partnership and the Company and may not be
contradicted by evidence of any prior or contemporaneous agreement. The parties
further intend that this Agreement shall constitute the complete and exclusive
statement of its terms and that no extrinsic evidence whatsoever may be

 
 

--------------------------------------------------------------------------------

 



introduced in any judicial, administrative, or other legal proceeding to vary
the terms of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement in duplicate
originals as of the day and year first above written.


TANGER PROPERTIES LIMITED PARTNERSHIP
(Company)


By:   /s/ Stanley K. Tanger




Print Name:     Stanley K. Tanger


Print Title:  Chairman of the Board & CEO




/s/ Joseph H. Nehmen (SEAL)
Executive


Print Name: JOSEPH NEHMEN



